IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 490 MAL 2017
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
             v.                             :
                                            :
                                            :
JUSTIN CORLISS,                             :
                                            :
                   Petitioner               :


                                         ORDER



PER CURIAM

      AND NOW, this 30th day of January, 2018, the Petition for Allowance of Appeal

and Application for Relief are DENIED.